Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments

Examiner has carefully considered both the remarks and declaration by inventor dated March 15, 2022. 	The claims have been amended to state that the condition to be treated is septic shock.  As a result of this amendment, examiner has brought in an additional reference, Ho, into the rejection.
	Applicants appear to be arguing that the mesenchymal stem cells are administered a significant length of time after initial infection occurs.  The claims do not preclude administering the cells before infection and/or right after the start of the infection.  There is no time frame present in the claims concerning when the mesenchymal stem cells can be administered.

	Applicants further argue, “Most interestingly, the inventors showed that thawed mesenchymal stem cells from Wharton’s jelly were more efficient than thawed mesenchymal stem cells from bone marrow at reducing the production of total monocytes and in particular of pro-flammatory monocytes………The teachings of Curely, Sarugaser, and Condor do not suggest these surprising results and do therefore not render the claimed method obvious….”

	Curely still teaches utilizing mesenchymal stem cells from Wharton’s jelly in a treatment.  Furthermore, using the mesenchymal stem cells from Wharton’s Jelly as taught in the references would inherently impact the total monocytes and pro-inflammatory monocytes because they are the same cells as the cells used in the specification.  Furthermore, details of how these cells impact monocytes is not even in the instant set of claims.  

	Applicants further argue that Curely focuses on ARDS treatment and not sepsis.  However, Condor states that umbilical cord mesenchymal stem cells can be used to successfully treat sepsis.  Furthermore, the Ho reference teaches using mesenchymal stem cells in the treatment of ARDS and septic shock, an aggressive form of sepsis.  

Applicants further argue, “….when reading Curley, it is obvious that their animal model is not a model of ARDS. At the bare minimum, the authors demonstrated an effect of mesenchymal stem cells in a model of pneumonia. This appears clearly to a person having ordinary skill in the art, since treatment was engaged immediately after Escherichia coli instillation into the rat’s trachea (page e204, right column, “experimental design” section). In other words, the bacterial infection had no time to spread and induce a widespread inflammation of the lungs leading to ARDS before the rats were treated. This fact is supported the “Berlin Definition” of ARDS (See the attached ARDS Definition Task Force et al., 2012. JAMA. 307(23):2526-33), which explains that, in humans, the onset of ARDS occurs within 72 hours to one week after a known clinical insult or new/worsening respiratory symptoms. It is therefore not credible that, even in rats, ARDS could be induced in a matter of minutes before treatment with mesenchymal stem cells. At best, Curley describes a prophylactic method against ARDS, but not its treatment.”

The progression of the same disease appears to be different in humans and rodents.  For example, many of the rats with ARDS in Curely’s experiment were dead by day one or two.  Thus, the rats appear to experience a more rapid onset.  Furthermore, the instant set of claims do not preclude a prophylactic treatment; nor do the claims require administration after a precise time point after initial infection.  Therefore, the teachings of Curely still represent an adequate model of ARDS, not just a bacterial lung infection. 

Applicants argue the application of Condor because it does not specifically use “thawed mesenchymal cells.”  However, the mesenchymal stem cells of Condor are the same structurally and functionally as the cells in Curely and thus, it would be expected that both cell populations would function in similar manner.  

Applicants mention the freezing and thawing of hematopoietic cells.  Hematopoietic cells are not specifically being claimed.    

	Applicants argue that the teachings of Curely did not provide enough support that treatment with thawed mesenchymal cells are effective, especially in light of evidence that such cells may experience loss of immunomodulatory capabilities when frozen.  The mesenchymal stem cells taught in Curely and Ho illustrate that they are still being used in clinical trials with either animals and/or humans.  Curely teaches that the survival rate of animals treated with mesenchymal stem cells was 80% versus 60% in animals who did not receive the mesenchymal stem cells (e205, survival section).  Curely further teaches that “animals that received UC-MSCs had reduced alveolar infiltration of WBCs overall, and neutrophils in particular (e205, Inflammation and Injury Section).”  Therefore, the Curely reference illustrates that administration of its thawed cells reduced death and other harmful symptoms associated with ARDS.  Page 2614 of Ho states that humans have responded well to treatments composed of thawed mesenchymal stem cells.  Therefore, both the Curely and Ho references support the use of thawed mesenchymal stem cells.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-29,31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Curley et al. Critical Care Medicine. 2017 Feb 01; 45(2):e202-e212 (hereinafter referred to as Curley et al) as evidenced by Sarugaser et al. Methods Mol Biol 2009;482:269-279 (hereinafter referred to as Sarugaser et al) and in view of Condor et al. Stem Cells Transl Med. 2016;5(8):1048-57 (NPL Reference 5 of the IDS dated 10/17/2019, hereinafter referred to as Condor et al) and Ho et al. “The Immunomodulatory and Therapeutic Effects of Mesenchymal Stromal Cells for Acute Lung Injury and Sepsis.” Journal of Cellular Physiology, 230: 2606-2617, 2015.

Regarding claim 16 and 31. The specification defines sepsis as a general severe infection of the organism by pathogenic microorganisms, in particular bacteria (Page 7, lines 16-17 of the instant specification). Curley et al teaches that mesenchymal stem/stromal cells (MSCs) represent a promising therapeutic strategy for sepsis and acute respiratory distress syndrome (ARDS) (Page e203, paragraph 01). They teach that MSCs reduce mortality, improve alveolar epithelial barrier function, and attenuate inflammation and lung injury in diverse preclinical ARDS and sepsis animal models, including ventilator-induced lung injury and Escherichia coli-induced pneumonia (Page e203, first paragraph). Additionally, they teach that for MSCs to be used in the clinic they must retain their viability and efficacy following cryopreservation, storage, and transport (Page e203, paragraph 03-04). As such, they investigated a method of treating E. coli-induced pneumonia, used to model acute-respiratory distress syndrome, by the administration of thawed umbilical cord mesenchymal stem cells (Objectives, page e202; Interventions, page e202; Supplemental material page 3, Human mesenchymal stromal cells; Page e203, paragraph 05; Page e204, Experimental Design). 
E.coli-induced injury was modeled by the intratracheal introduction of two E. coli serotypes (i.e. pathogenic microorganisms) at a bacterial load sufficient to induce lung injury over a 24 or 48 hour period (Page e203, Rodent E. coli-Induced Injury protocol). Following the intratracheal instillation of E. coli, mice were intravenously administered human umbilical cord MSCs and the severity of lung injury assessed after 48 hours (Page e204, Experimental Design). Umbilical cord blood-derived MSCs were shown to reduce neutrophil infiltration, bacterial load, and inflammatory cytokines, as well as increase animal survival (Figs. 2-4). Curley et al further teaches that umbilical cord mesenchymal stem cells were obtained according to the method of Sarugaser et al, which teaches the isolation of MSCs from Wharton’s jelly found in umbilical cord tissue (Supplemental material page 3, Human mesenchymal stromal cells). As such, Curley et al teaches the administration of thawed Wharton’s Jelly MSCs, as evidenced by Sarugaser et al (Introduction, paragraph 01; 3.1 Umbilical Cord Dissection for HUCPVC Extraction, steps 1-6 of Sarugaser et al). 
While Curley et al teaches the administration of thawed Wharton’s Jelly MSCs for the treatment of a severe E. coli infection, they fail to explicitly state that the severe infection is sepsis (claim 1).
	Condor et al teaches that sepsis is the leading cause of death in intensive care units (Introduction, paragraph 01). They further teach that Worldwide, the incidence of and mortality associated with sepsis, severe sepsis, and septic shock have increased, resulting in higher costs to health care systems (Introduction, paragraph 01). They teach that sepsis syndrome is defined as a documented infection with a systemic inflammatory response (Introduction, paragraph 01). About half of the sepsis patients develop acute kidney injury (AKI) that is characterized by impaired renal function, renal inflammation, microvascular dysfunction, and endothelial cell injury (Introduction, paragraph 01).
Condor et al teaches that Wharton’s jelly-derived MSCs were known to reduce the expression of pro-inflammatory cytokines and markers of apoptosis (Abstract). As such, they hypothesized that the administration WJ-MSCs would protect renal, hepatic, and endothelial function in a rat model of sepsis (cecal ligation and puncture model) (Abstract; Introduction, last paragraph). They teach that the administration of WJ-MSCs improved glomerular filtration rate; improved tubular function; decreased the CD68-positive  cell count; decreased the fractional interstitial area; decreased expression of nuclear factor κB and of cytokines; increased expression of eNOS, vascular endothelial growth factor, and Klotho; attenuated renal apoptosis; ameliorated hepatic function; increased glycogen deposition in the liver; and improved survival in a rat model of sepsis (Abstract; Page 1052, Effects of WJ-MSCs on survival in sepsis; Page 1052, Renal function; Discussion, paragraphs 03-06). Together, this indicates the administration of WJ-MSCs could play a role in the treatment of sepsis (Page 1056, Conclusion). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating a severe E. coli infection taught by Curley et to include the administration of thawed WJ-MSCs for the treatment of sepsis. One of ordinary skill in the art would have been motivated to do so to treat one of the leading causes of death in intensive care units, as taught by Condor et al. One of ordinary skill would have a reasonable expectation of success as Condor et al teaches that the administration of Wharton’s Jelly MSCs improved several aspects of kidney, liver and endothelial cell function. Therefore, one of ordinary skill would reasonably expect that administering thawed Wharton’s Jelly MSCs would similarly improve kidney, liver, and endothelial function in sepsis, especially given that Curley et al demonstrated WJ-MSCs retained their therapeutic properties and provided clinical benefits in the treatment of an E. coli infection as in instant Claim 16.
	Condor does not teach that mesenchymal stem cells can be used to treat septic shock (a more advanced form of sepsis).  However, Ho does teach the use of mesenchymal stem cells to treat septic shock (Page 2614).  An artisan would have been motivated to have used the UC MSCs to treat septic shock since Ho discloses the use of mesenchymal stem cells to treat septic shock (Ho Page 2614, Septic Shock Section)  as in instant Claim 16, 
	Regarding claims 17-25- Independent claim 16 is directed to a method of treating sepsis by the administration of thawed Wharton’s Jelly MSCs. Claims 17-25 are directed to the characterization of the Wharton’s Jelly MSCs that were obtained by the process of freezing and thawing the cells. As such, these limitations are considered as product-by-process limitations because they are not required to carry out the method of treatment, but are characteristics of a product produced by the method of freezing and thawing Wharton’s Jelly MSCs. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113. 
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ Wharton’s Jelly MSCs differ, and if so to what extent, from the Wharton’s Jelly MSCs taught by Curley et al. Instead, the office must rely on the teachings in the art when making such determinations. The Wharton’s Jelly MSCs taught by Curely et al were positive for the expression of CD90, CD73, CD105, CD140b, and CD166 (Supplemental material page 3, Human Mesenchymal Stromal Cells). Additionally, the Wharton’s Jelly MSCs taught by Curely et al were produced by freezing and thawing Wharton’s Jelly MSCs, as described in the instant application (Specification page 38, lines 1-10). As the Wharton’s Jelly MSCs of Curely et al were produced by the same method (i.e. cryopreservation followed by thawing), the cells will have the same properties.
	Regarding claim 26- Curley et al teaches that MSCs were isolated from human umbilical cord tissue obtained from a mother that gave birth at term (Page e203, human MSCs; Supplemental material page 3, Human mesenchymal stromal cells). 
	Regarding claim 27- The instant specification defines “clinical grade cells” as cells that have not had contact with a substance of non-human origin, such as non-human animal serum, during the isolation, culture, cryopreservation, or thawing of cells (Specification page 6, lines 24-26).
	Curley et al teaches that although MSCs represent a promising therapeutic strategy for acute respiratory distress syndrome, the clinical translation of these cells presents challenges such as the reliance on bovine serum during MSC proliferation (Objective). As such, Curley et al teaches the culture of human umbilical cord MSCs grown under xeno-free and serum-free conditions (Objective; Page e203, paragraph 03-04; Supplemental material page 3, human mesenchymal stromal cells). 
	Regarding claims 28 and 32- Curley et al teaches the use of freshly thawed Wharton’s Jelly MSCs (Page e204, Experimental design; Conclusion, paragraph 01; Supplementary material page 3, human mesenchymal stromal cells).
	Regarding claim 29- Curley et al teaches that freshly thawed Wharton’s Jelly MSCs were resuspended in a PBS vehicle (i.e. pharmaceutically acceptable excipient) for delivery (Page e204; Experimental design; Supplementary material page 3, human mesenchymal stromal cells).
Curely teaches administration of umbilical cord mesenchymal stem cells to animal models and not human.  An artisan would have been motivated to have administered such cells to humans as well to treat ARDS, sepsis, and/or septic shock because Ho teaches that mesenchymal stem cells are already being administered to humans to treat such conditions (Page 2614).   There would have been a high expectation for success with administering such cells because the ARDS section teaches that such cells are well tolerated by human subjects as in instant Claims 31-32.


Conclusion
Status of the claims
Claims 16-29,31-32 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657